Title: To John Adams from Armistead Smith, 12 June 1798
From: Smith, Armistead,Patterson, John
To: Adams, John



12 June 1798

At a Meeting of the Citizens of the County of Mathews at the Court-house of the said County on the 12th day of June 1798.
Resolved that The Revd: Armistead Smith be requested on this occasion to take the Chair, and that John Patterson Esqr do Officiate as Clerk to this Meeting.
Resolved Unanimously, that, at this Crisis, when there is a strong appearance, that our pacific wishes are likely to be disturbed, it highly becomes every set of Freemen, composing the Union of the United States, to deliver their free and unvarnished Sentiments, and to communicate the same to The Chief Magistrate:—We the Citizens of the County of Mathews, deploring the necessity and prospect of calling into Action, the exertions of those who have purchased, and know how to value Liberty, think fit to declare, and to represent to The President of The United States, that, (viewing Unanimity as the only Security to our happiness and prosperity as a Nation, and as Individuals), whenever we shall find an Attack made on our national Honor, Character & respectability, Our Country may rest assured, as we here with One Voice pledge Ourselves, that, to rescue America from public odium, and in defence of our Lives, Liberty and Property, from whatever quarter violated, we will again risque those dear and valuable blessings.
Resolved Unanimously, that the endeavours of every one to reconcile the unhappy differences between France and this Country, deserves the warmest thanks of every good Citizen.
Resolved unanimously, that the Citizens comprising this Meeting will cherish the hope, that every act of the Executive Government, will warrant their warmest wishes and prayers for the success of their Measures, whilst such are governed by the true principles of Our Constitution, and tend to Harmonize Mankind.
Resolved that a Copy of these Resolutions be transmitted to The President of The United States, and that Thomas Evans Esqr., our Delegate to Congress be requested to Convey the same.
Resolved that these Resolutions be signed by the Chairman of this Meeting.

Armisd. Smith Chairman